Title: To Thomas Jefferson from Thomas Leiper, 16 March 1824
From: Leiper, Thomas
To: Jefferson, Thomas


                        Dear Sir
                        
                            Philada
                            March 16th 1824
                    In a former letter I wished you to give us another Declaration Republicans against the Holy Alliance but your answer you were done with Politics but at this Crisis I think it impossible—But President Monroe has done the Business for you for he has sent a Chalenge to the Holy Alliance if they come within Our Hemisphere they shall not do it with impunity—I observe in this days paper that the French are fitting out a Cargo Fleet at Brest and that they are in such a hurry about it, that they work on Sundays—I hope we shall be ready for the Game Cocks come when they will and as for my part I do expect them for you cannot help observing it makes no difference to them whether they fight for Boneparte or Lewis the Eighteen You are Alive to the war with spain this convinces me you are not intirely done with Politics—But we are disapointed in the Winding up of this Business but where their are Roman Catholics and plenty of Frence money and they believing as they do they can procure from a Priest absolution for Crimes we had nothing better to expect from spain But the time will come about that the Holy Alliance will lose their Crowns  and Republican representive Government established in their place for Altho’ they say Ferdinand is perfectly established on his Thorne at the same time we are informed it requires 40,000 Frence men to keep him thereThere is no want of money here for I believe thier is on Deposit in different Banks here Five million of Dollars retained for the express purpose of purchasing Real Estate at halfprice and I am sorry to inform you many of them have already succeeded—I have just offered for sale a piece of Property with the Ground it stand on for 30,000 Dollars Cost me from 60, to 70000 Dollars and I am of the opinion I shall not be able to obtain it—You mention you are in d for 20,000 Dollars and that you shall be obliged to sell Real estate this winter to pay for it now unless your Real estate better than ours you may put down the Loss at 40,000 Dollars yours no doubt was an Acts of Freindship and so was mine but at the same time I can look at my indorsement in no other light than that of Robbery—I observe the Virginians have taken up Crawford have they any thing in his favor than he was born in Virginia I know this has a powerfull weight but certainly not sufficient to make him President of the United States—Enclosed you have published as your opinion in favor of Mr Crawford which I am disposed not to believe one syllable nor shall till I can have better than a News Paper on the subject—The Centinel and the Press has been collecting all the squibs they could find in favor of Crawford as for Walsh we are the Greatest fools that ever did exist if we do not take John Quincy Adam for Our Next President—The Franklan was for John Calhoun and we could not get any thing Published in favor of the Hero of New Orleans—But you will see from the Harrisburgh Convention that General Jackson had the whole Votes for President unless Jonathan Roberts which was for Crawford so you may rest satisfied that General Jackson for President will have an Unamious Vote in this state and John C Calhoun for Vice President for the Electors will not be elected unless they Pledge themselve to Vote for these Two men as President and Vice President.—I observe you have had a large meeting of the members of your Assemble in favor of Crawford but part of them has had another meeting in favor of Clay—there is some thing about Clay I like he is perfectly disposed to do what is right and never to think of Consequences—The Turks has frightened John Randolph but Clay has given him his opinion and altho’ he seems to treat it indifferently if he is a man of any feeling it will stick to him for some time—I was informed our Governor had promise he would turn no man out of Office that had fought the Battles of the Revolution if he ever made the promise he has not adhered to it—Barnard of York with only one Leg—General Henry Miller of Perry County John Hall of this City and Butler of Pittsburgh how many more I know not but these I am informed are All Out—Barnard I never knew—Miller I knew though the whole of the Revolution as True Blue as any Officer belonging to the Army—John Hall has been in these Prison’s—I was informed their was interest making to Turn Miller out I wrote to the Governor to keep him in I mentioned his service also himself Two Daughters and a number of Grand Children all depending on this small office for their future subsistance but out he went.—Butler last War marched a company from Pittsburgh—His father was Colonel Richard Butler second to no man in Our army He was appointed by General Washington Second in Command under General Morgan in that Regiment sent to Saratoga which rendered so much service—Colonel Butler was Killed in that unfortunate Defeat under General St Clair but all this was not sufficient to keep his son in Office—When we take into view the men that has been neglected in our Revolution it is sufficient to break the Heart of a Stone—Now after all this you may infer that the Prospect before me is not much in favor Governor Shulze Robert Morris General St Clair and Stark Died in want and Hundred Others but this subject is too painfull to Dwell on I am with the greatest Respect and esteemYour Most Obedient servant
                        Thomas LeiperPS You must certainly Read the Memoreal and Petition from the Farmers of Hampshire County in Virginia and Chief Justice Tilghman Memorial to Congress in Answer to the Mimorial from the Chamber of Commerce of this City—